UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5187


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARO GUTIERREZ GONZALEZ, a/k/a Sotero Cabrera Estrada,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00206-FL-2)


Submitted:   September 25, 2012           Decided:   October 5, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Claro Gutierrez Gonzalez pleaded guilty, pursuant to a

plea         agreement,       to    possession        with       intent    to    distribute      500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006), and 18 U.S.C. § 2 (2006), and unlawfully reentering the

United States after removal as an aggravated felon, in violation

of   8        U.S.C.     § 1326(a),          (b)(2)    (2006).            The    district    court

sentenced          Gonzalez        to   seventy-eight             months    in    prison.         On

appeal, counsel for Gonzalez filed a brief pursuant to Anders v.

California,             386    U.S.     738     (1967),          asserting       there    are     no

meritorious issues for appeal but questioning the effectiveness

of defense counsel’s assistance in permitting Gonzalez to enter

his guilty plea.                   Gonzalez filed a pro se supplemental brief

repeating the claim raised by counsel and complaining that trial

counsel failed to provide copies of transcripts, to object to

the presentence report, to seek a downward adjustment for his

role         in   the    offense,       or    to   seek      a    departure       based     on   the

disparity between sentencing in fast-track ∗ and non-fast-track

jurisdictions.            We affirm.



         ∗
       The fast-track program allows federal prosecutors to                                  offer
shorter sentences to defendants who plead guilty at an                                       early
stage in the prosecution and agree to waive appeal and                                       other
rights.    See U.S. Sentencing Guidelines Manual § 5K3.1,                                     p.s.
(2011).



                                                   2
            Although Gonzalez asserts that counsel allowed him to

enter an involuntary guilty plea, our review of the record leads

us to conclude Gonzalez’s plea was knowing and voluntary and

supported by an adequate factual basis.                      Thus, the record does

not conclusively establish any deficient performance of counsel

in this regard.            See United States v. Benton, 523 F.3d 424, 435

(4th     Cir.     2008)      (providing          standard);      United         States     v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                             Nor does the

record    conclusively           establish     counsel’s      ineffectiveness            with

regard to the claims raised in Gonzalez’s pro se brief.                                    We

therefore conclude none of the ineffective assistance claims is

cognizable       on   direct       appeal.         Rather,      to    permit      adequate

development of the record, Gonzales must pursue such claims, if

at all, in an appropriate proceeding for post-conviction relief.

United    States      v.    Baptiste,    596      F.3d   214,    216      n.1   (4th     Cir.

2010).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Gonzalez, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Gonzalez requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in    this   court     for   leave       to   withdraw       from

                                             3
representation.    Counsel’s motion must state that a copy thereof

was served on Gonzalez.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4